Case 3:20-cv-01510-TAD-KLH Document 9 Filed 01/07/21 Page 1 of 1 PageID #: 34




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

MATTHEW KEMP                                               CIVIL ACTION NO. 20-1510

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

PAYTON SPARKS, ET AL.                                      MAG. JUDGE KAREN L. HAYES


                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 7] having been

considered, together with the written Objection [Doc. No. 8] thereto filed with this Court, and,

after a de novo review of the record, finding that the Magistrate Judge’s Report and

Recommendation is correct and that judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Matthew Kemp’s

claims are DISMISSED as untimely, frivolous, and for failing to state claims on which relief

may be granted.

       MONROE, LOUISIANA, this 7th day of January, 2021.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
